El Juez Asociado Señob Wole,
emitió la opinión del tribunal.
La Corte de Distrito de Humacao declaró con lugar una -excepción previa formulada a la demanda en este caso. La ■demandante alegó la nulidad de una ordenanza municipal -que pretendía fijar un impuesto sobre azúcares manufactu-rados por la Tabucoa Sugar Co. y la corte inferior resol-vió que el impuesto era justificable de acuerdo con las de-cisiones de esta corte en los casos de Pantauzzi y Central Victoria. Estos casos fueron revocados por la Corte de Circuito de Apelaciones para el Primer Circuito, y están .abora pendientes en la Corte Suprema de los Estados Uni-dos, pero es dudoso si los fundamentos en que descansa la apelante ban sido tenidos en cuenta en dichas revocaciones. No consideraremos estos casos con gran amplitud' toda vez ■que somos de opinión que la sentencia de la corte inferior debe ser confirmada por otras razones que fueron aducidas por la corte de distrito.
Este pleito fue establecido en la formá ordinaria y des-pués de alegarse la nulidad de la ordenanza se pedía a la corte que dictara sentencia declarando dicha nulidad. La demanda no alegaba que el demandado había tomado nin-guna medida para llevar a cabo el cobro del impuesto. Por el contrario la demanda expresaba que semejantes medidas no habían sido tomadas pero expresaba el temor de que la ordenanza se pondría en vigor. Hemos resuelto que no procede una acción ordinaria para anular una ordenanza, La Liga de Propietarios v. La Ciudad de San Juan, 14 D.P.R. 91; Truyol v. Municipio de Guayama, 19 D.P.R. 541; San Juan Hippodrome Company v. La Comisión Hípica Insular., 21 D.P.R. 1. El único remedio concedido para anu-*362lar una ordenanza es el certiorari prescrito en la Ley Municipal del año 1919. La presente demanda no pretende ser un certiorari, ni tampoco sostiene la apelante que así deba» ser considerado.
Nos inclinamos al parecer de que la corte inferior es-tuvo correcta al expresar que si la recaudación de la contri-bución impuesta lia de hacerse por el Tesorero de Puerto-Rico, la demandante tiene el remedio de verificar el pago-bajo protesta y establecer la acción que corresponda para exigir su devolución, si ella es ilegal, excesiva o errónea.. Ley No. 17 de 13 de mayo de 1920, (p. 125).

Debe confirmarse la sentencia apelada.